lN THE UN|TED STATES D|STRICT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

 

PARis LAVAR cANTz, : civil No. 3:1s-cv-2418
Piaimsfr § (Judge Mariani)
V. '
1 FlLED
ToM WoLF, : SCRANTON
1 s
Defendant : Je\N 2 2019
PF.R f lY V\,:>
MEMORANDQM DEpUTy QLERK
|. Backgrgund

Plaintiff Paris Lavar Gantz (“Gantz”), an inmate currently confined at the State
Correctiona| |nstitution, Rockview, in Beliefonte, Pennsylvania, initiated the instant civil
rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). The sole named Defendant is
Pennsy|vania Governor Tom Wo|f. (Id.). A|ong with the complaintl Gantz has filed a motion
for leave to proceed in forma pauperis (Doc. 5). An initial screening of the complaint has
been conducted, and for the reasons set forth below, the motion to proceed in forma
pauperis will be granted, and the complaint will be dismissed
|t. Screening Provisign§ of the Prison Litigm;ign Reform Agt

The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996), authorizes a district court to review a complaint in a civil action in which a prisoner is

proceeding in forma pauperis or seeks redress against a governmental employee or entity.

 

 

See 28 U.S.C. § 1915(e)(2),1 28 U.S.C. § 1915A.2 The Court is required to identify
cognizable claims and to sua sponte dismiss any claim that is frivolous, malicious, fails to
state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b).
This initial screening is to be done as soon as practicable and need not await service of
process. See 28 U.S.C. § 1915A(a).
|||. A|| ati n fthe m l int

Gantz filed his complaint as a “petition for civil/ criminal action." (Doc. 1). |n the
complaint, Gantz states that he filed a petition for writ of mandamus in the Pennsy|vania
Supreme Court pertaining to the loss of legal documents from the Reading Po|ice

Department. (ld. at p. 3). The Pennsy|vania Supreme Court granted his application for

 

‘ Section 1915(e)(2) of Title 28 of the United States Code provides:

(2) Notwithstanding any filing fee, or any portion thereofl that may have been paid, the court shall
dismiss the case at any time if the court determines that-
(A) the allegation of poverty is untrue; or
(B) the action or appeal -
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or
(iii) seeks monetary relief against a defendant who is immune from such relief.

2 Section 1915A(b) of Tit|e 28 of the United States Code provides:

(b) On review, the court shall identify cognizable claims or dismiss the complaintl or any portion of
the complaint, if the oomp|aint--

(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.

2

 

leave to tile original process, and denied his petition for writ of mandamus (ld. at pp. 4, 16).
Gantz avers that the Pennsy|vania Supreme Court order was issued without an opinion,
signature, or official court seal. (Id. at p. 4). Presently, Gantz appears to argue that the
Pennsy|vania Supreme Court order violates his constitutional rights because it was issued
without an opinion, signature, or ofhcial court sea|. (ld. at pp. 4-6). Gantz seeks injunctive
relief and monetary damages (ld. at pp. 5-6).
|V. Discu§s_ign

Gantz's claims are filed pursuant to 42 U.S.C. § 1983. Section 1983 of Title 42 of
the United States Code offers private citizens a cause of action for violations of federal law
by state ofncials. See 42 U.S.C. § 1983. The statute providesl in pertinent part, as follows:

Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects or

causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges or

immunities secured by the Constitution and laws, shall be liable to the party

injured in an action at law, suit in equity, or other proper proceeding for

redress. . . .
Id.; see also Gonzaga Univ. v. Doel 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983l a plaintiff must allege “the
violation of a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under color of state

law." West v. Atkins, 487 U.S. 42, 48 (1988). See also Bama v. City of Perth Amboy, 42

 

 

F.3d 809, 815 (3d Cir. 1994). “To establish liability for deprivation of a constitutional right
under§ 1983, a party must show personal involvement by each defendant." Keys v.
Carroll, 2012 U.S. Dist. LEX|S 137930, *26 (M.D. Pa. 2012), citing Ashcroft v. lqbal, 556
U.S. 662, 676-77 (2009) (“Because vicarious liability is inapplicable to vaens and § 1983
suits a plaintiff must plead that each Government-official defendant through the ofticia|'s
own individual actions has violated the Constitution.”); Sanfiago v. Wamiinster Twp., 629
F.3d121, 130 (3d Cir. 2010).

Upon careful review of the complaint, the Court concludes that Gantz has failed to
state a claim against Defendant Wo|f. To the extent that Gantz is suing Governor Wo|f in
his official capacity, any claims seeking monetary damages against Wolf in his official
capacity are barred by the E|eventh Amendment. Personal capacity suits under section
1983 seek to recover money from a government official, as an individua|, for acts performed
under color of state law. Official capacity suits, in contrast, generally represent an action
against an entity of which the government official is an agent. Gregoiy v. Chehi, 843 F.2d
111, 120 (3d Cir. 1988); see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n. 55 (1978).
When suits are brought against state officials in their ofhcia| capacities those lawsuits are
treated as suits against the state. Hafer v. Melo, 502 U.S. 21, 25 (1991). However, the
doctrine of sovereign immunity, established by the E|eventh Amendment, protects states,

such as the Commonwealth of Pennsy|vania, from suits by citizens Pennhurst State

 

 

School & Hosp. v. Halderman, 465 U.S. 89, 100-01, 117 (1984); Seminole Tn'be v. Florida,
517 U.S. 44, 54, 116 S.Ct. 1114, 1122, 134 L.Ed.2d 252, 265 (1996); Lavia v.
Pennsylvania, 224 F.3d 190, 195-96 (3d Cir. 2000). That immunity runs to state officials if
they are sued in their official capacity, and the state is the real party upon which liability is to
be imposed. Scheuer v. Rhodes, 416 U.S. 232, 237-38 (1974). Congress has not
abrogated the immunity regarding Gantz's claims, nor has Pennsy|vania waived this grant of
immunity. See 42 PA. STAT. ANN. AND CONS. STAT. ANN. § 8521(b). Hence, Gantz's
claims for money damages against Defendant Wolf in his official capacity are barred by
sovereign immunity, See Befts v. New Castie youth Dev. Cfr., 621 F.3d 249, 254 (3d Cir.
2010).

Moreover, to the extent that Gantz is suing Defendant Wo|f in his individual capacity,
the complaint fails to state a claim because he does not allege any personal involvement by
Defendant Wo|f in violation of his civil rights Gantz only alleges that the Pennsy|vania
Supreme Court order violates his constitutional rights because it was issued without an
opinion, signaturel or ofhcia| court seal. The complaint does not set forth any allegations
against Defendant Wo|f. According|y, the complaint will be dismissed. See Rode v.
Dellarcr'prefe, 845 F.2d 1195, 1207 (3d Cir. 1988) (“A defendant in a civil rights action must

have personal involvement in the alleged wrongs”).

V. Leav nd

 

 

The Court recognizes that the sufficiency of this pro se pleading must be construed

liberally in favor of Gantz. See Erickson v. Pardus, 551 U.S. 89 (2007). The federal rules
allow for liberal amendments in light of the “principle that the purpose of pleading is to
facilitate a proper decision on the merits." Foman v. Davis, 371 U.S. 178, 182 (1962)
(citations and internal quotations omitted). Consequently, a complaint should not be
dismissed with prejudice for failure to state a claim without granting leave to amend, “unless
such an amendment would be inequitable or futile.” Phillips v. Cty. of Allegheriy, 515 F.3d
224, 245 (3d Cir. 2008) (citing Alsfon v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). Based
upon the nature of the allegations it is clear that affording Gantz leave to amend would be
futile.
V|. Conc|usion

Based on the foregoing, the Court is confident that service of process is unwarranted
in this case, and the complaint will be dismissed

A separate Order shall issue.

Dated: January M 2019

 

 

